— Stephens J.

By the Court.

delivering the opinion.
[1.] We think the “ memoranda” were sufficiently proven to be admitted in evidence, for aside from all the other proof, they were shown tobe “ ancient documents.” They were shown to have come from the proper custody — from William Malone, and they were shown to have been in existence more than forty years, and the possession of the negroes was in conformity with these “memoranda” for the same period. All this shows them to be ancient documents, not needing further proof.
[2.] We think the certificate of record was sufficient to carry the deed of gift to the jury. As early as 1755, provision was made by statute (see Cobb’s Dig., page 159) for recording all conveyances of real and personal property; and by subsequent statutes all such conveyances as are directedto.be recorded, are to be admitted in evidence when they appear to have been recorded in conformity with law. This point was not urged in argument.
[3.] All of the other assignments of error resolve themselves into the single one, that the verdict is unsupported by the evidence. This being a case where the plaintiff must recover on proof of title in himself, and not on mere want of title in the defendant, it was argued that the title of these negroes was shown to be, not in James Hampton, but in John, his father; for that before John gave the “memoranda” acknowledging that he held them as a loan, they had already passed to him as a gift, by virtue of their having gone into his possession from his father-in-law. Admit it — yet if the negroes were his own, he could by virtue of his very dominion as owner cease to hold them as his own, and henceforth hold them as his father-in-law’s. This is just what he did, and the agreement was binding. Whoever may have been the owner of the negroes before the execution of these “memoranda,” William Malone was the owner alter-*361wards,• and he subsequently conveyed his title to James Hampton, the plaintiff
[4.] It was also argued, that because the plaintiff claimed under a voluntary conveyance without valuable consideration, while the defendant claimed under a conveyance for value, although from a person who had no title, the plaintiff’s title must yield to the defendant’s. The first answer to this is, that the evidence furnishes strong reason for believing that the defendant, though a purchaser for value, had notice — a circumstance which deprives him of all advantage in his conflict with the mere donee. In the next place, the doctrine of preferring a title founded on valuable consideration, over an older one without such foundation, applies only to a case where the conflicting titles are derived from the same grantor. It does not mean that the purchaser from one who never had any title, is to be preferred over a donee who has a gift from him who held the true title; for this would be in effect to deprive the owner of the power of making a valid gift of his property. The doctrine is, that in a conflict between two titles emanating from the same source, the one being a gift and the other a purchase for value without notice of the other, the purchase shall prevail, although it be subsequent to the gift. In this case, the donee claims from Malone, and the purchaser from Joice Hampton, and she claimed from nobody, except for her own life. The title here in contest is to the estate which was left after her death.
[5.] Again, it was argued, that accordiug to the evidence, the plaintiff did not relieve himself from the statute of limitations, the bar being prima facie shown by the adverse possession of the defendant for fourteen years. We think he did relieve himself from that prima facie case, by showing that he had conveyed his title to Joice Hampton for her life, which lasted till 1852. This then, was the time when his cause of action arose, and it was within the four years next before the commencement of the action. It was said, *362I remember, that this conveyance to his mother for life, was by bond, and that a bond cannot operate as a conveyance. The paper was sworn to be lost, and the witnesses testified as to what it contained. They said it conveyed an estate for life. It is a transparentfallacy to argue its contents from its name; its proper name depends upon its contents, and these are given by the witnesses.
Judgment affirmed.